                                                                         ISTRIC
 1   Steven A. Nielsen (Calif. Bar No. 133864)                      TES D      TC
     steve@nielsenpatents.com                                     TA
 2




                                                                                                   O
                                                             S




                                                                                                    U
                                                            ED
     100 Larkspur Landing Circle, Suite 216




                                                                                                     RT
 3   Larkspur, CA 94939-1743                                                               D
                                                                                RDERE




                                                        UNIT
                                                                          OO
                                                                  IT IS S
     Telephone: (415) 272-8210
 4




                                                                                                           R NIA
     Jay Johnson (Admitted pro hac vice)
 5                                                                                              o ge r s
     jay@kjpllc.com                                                                  nzalez R




                                                        NO
                                                                           onne Go
                                                                  Judge Yv




                                                                                                           FO
 6   Kizzia Johnson PLLC




                                                          RT
     1910 Pacific Ave.                                                      6/20/2019




                                                                                                      LI
 7   Suite 13000                                                 ER




                                                             H




                                                                                                   A
                                                                      N                              C
     Dallas, TX 75201                                                                   F
 8                                                                        D IS T IC T O
     Telephone: (214) 451-0164                                                  R
 9   Counsel for Plaintiff
10   Rothschild Broadcast Distribution Systems LLC

11
                                  UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
13
14   ROTHSCHILD BROADCAST                                   Case No. 4:19-cv-01917-YGR
     DISTRIBUTION SYSTEMS LLC,
15                                                          NOTICE OF VOLUNTARY DISMISSAL
16                          Plaintiff,                      WITHOUT PREJUDICE

17          v.                                              DEMAND FOR JURY TRIAL
18   MANYTHING SYSTEMS LIMITED,                             Judge – Honorable Yvonne Gonzalez Rogers
19                          Defendant.

20          Plaintiff Rothschild Broadcast Distribution Systems LLC hereby files this Notice of
21   Voluntary Dismissal Without Prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
22   According to Rule 41(a)(1)(A)(i), an action may be dismissed by the plaintiff without order of court
23   by filing a notice of dismissal at any time before service by the adverse party of an answer.
24   Accordingly, Rothschild Broadcast Distribution Systems LLC hereby voluntarily dismisses this
25   action against Manything Systems without prejudice, pursuant to Rule 41(a)(1)(A)(i) with each
26   party to bear its own fees and costs.
27
     Dated: June 14, 2019                          Respectfully submitted,
28
                                                 NOTICE OF PENDENCY OF OTHER ACTIONS INVOLVING SAME PATENT
                                                                                                xxxxxxxxxxxxxxxx
                                                                                      Case No. 3:18-CV-00553-JSC
 1                                                    /s/ Steven A. Nielsen
 2                                                    Steven A. Nielsen (Calif. Bar No. 133864)
                                                      steve@nielsenpatents.com
 3                                                    100 Larkspur Landing Circle, Suite 216
                                                      Larkspur, CA 94939-1743
 4                                                    Telephone: (415) 272-8210
 5                                                    Jay Johnson (Admitted pro hac vice)
 6                                                    jay@kjpllc.com
                                                      Kizzia Johnson PLLC
 7                                                    1910 Pacific Ave.
                                                      Suite 13000
 8                                                    Dallas, TX 75201
                                                      Telephone: (214) 451-0164
 9
10                                                    Attorneys for Plaintiff
                                                      Rothschild Broadcast Distribution Systems
11                                                    LLC
12
13                                  CERTIFICATE OF SERVICE

14          I hereby certify that counsel of record who are deemed to have consented to electronic
15   service are being served on June 14, 2019, with a copy of this email via the Court’s CM/ECF
16
     system per Local Rule CV-5-1(h)(1).
17
18                                                    / s/ Steven A. Nielsen
                                                      Steven A. Nielsen
19
20
21
22
23
24
25
26
27
28                                                2
                                                                          NOTICE OF VOLUNTARY DISMISSAL
                                                                               Case No. 3:18-CV-07154-EMC
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          CERTIFICATE OF SERVICE
               XXXXXXXXXXXX
     Case No. 3:18-CV-07154-EMC
